Citation Nr: 1008244	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the Veteran was scheduled for a hearing 
before a Veterans Law Judge in Washington, DC in January 
2009.  The record reflects that he was properly notified of 
the hearing but failed to appear without explanation.  He has 
not requested that the hearing be rescheduled.  Therefore, 
his request for such a hearing is considered withdrawn.


FINDINGS OF FACT

The Veteran's service-connected disability does not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2006 and October 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the December 2006 notice letter 
informed the Veteran as to disability ratings and effective 
dates.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claim, the timing of the 
notice complied with the requirement that the notice must 
precede the adjudication.  Thus, the Board concludes that the 
duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and VA treatment records 
and examination reports.  Although the record reflects that 
the Veteran is in receipt of Social Security Administration 
(SSA) benefits, requests to obtain copies of such records 
resulted in a July 2008 response from SSA which states that 
the requested records could not be found.  Additionally, the 
record reflects that the Veteran indicated that he was seen 
at the emergency room in Lolly Camp.  However, despite 
sending the Veteran a letter in October 2007 requesting 
authorization for release of information so that VA could 
obtain such records, the Veteran did not respond.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran is service connected for only one disability, 
namely bilateral cavus foot with contracture of all toes.  
This disability is currently rated as 20 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for TDIU.

With regard to whether the Veteran's service-connected 
disability renders him unemployable, the medical evidence of 
record contains an August 2005 VA examination report which 
notes that the Veteran is unable to stand for more than a few 
minutes.  The examiner, a podiatric physician, opined that 
the Veteran's disability has significant effects on 
occupational activities such that he has decreased mobility, 
problems with lifting and carrying, difficulty reaching, and 
pain.  There is no other medical opinion of record.  Notably, 
the VA examination report shows that the Veteran was in a car 
accident in 2002 which required extensive left foot surgery.  
The VA examiner specifically noted that this disability is 
not due to the service-connected foot problems.  However, due 
to the surgery of the left foot, the Veteran has more 
difficulty ambulating because of permanent loss of range of 
motion of the left foot, position of the left rear foot and 
fore foot, and the callus on the right foot.

The Veteran indicated in a December 2006 VA Form 21-8940 
(Application for Increased Compensation Based upon 
Unemployability) that he last worked in 1987 as a mechanic.  
Before that he did maintenance work.  He also indicated that 
he completed four years of high school.  

The Board is of the opinion that based upon the evidence of 
record, the Veteran is not entitled to a TDIU.  In this 
regard, the Veteran's service-connected bilateral cavus foot 
with contracture of all toes, in and of itself, does not 
cause the Veteran to be unemployable.  The 2002 car accident 
resulted in additional left foot problems, which combined 
with the service-connected bilateral foot disability, cause 
significant effects on unemployment.  However, the Veteran 
has never submitted any medical evidence, nor does the 
medical evidence of record show, that his service-connected 
disability renders him unemployable.  Although the Veteran 
has previously done maintenance and mechanic work, he is not 
precluded from doing sedentary work.  Moreover, the VA 
medical opinion does not indicate that the Veteran is 
unemployable from any type of work.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


